Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5034 Filed 08/02/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 Justin Reid,

         Plaintiff,

 v.                                             Case No. 18-13681

 City of Detroit, et al.,                       Sean F. Cox
                                                United States District Court Judge
       Defendants.
 __________________________/

                           OPINION AND ORDER
        DISMISSING PLAINTIFF’S CLAIM AGAINST DEFENDANT LEAVELLS

         This § 1983 case recently came before the Court on Plaintiff’s Motion for

 Reconsideration, that seeks reconsideration of the Court’s rulings in its Opinion and Order

 granting in part, and denying in part, a summary judgment motion filed by the City of Detroit

 and several of its officers. This Court denied that motion. In addition, the Court also ordered

 Plaintiff to show cause why his claim against Defendant Arthur Leavells, under the unique

 circumstances presented here, should not be dismissed for failure to state a claim. Having

 carefully reviewed Plaintiff’s response, this Court concludes that the appropriate course of action

 is for the Court to dismiss Plaintiff’s claim against Defendant Leavells without prejudice,

 because the operative complaint as to Leavells (Plaintiff’s First Amended Complaint) fails to

 state a viable claim against him and the time permitted for filing another amended complaint in

 this case has passed.

                                          BACKGROUND

         In this civil action, Plaintiff Justin Reid asserted §1983 claims against the City of Detroit


                                                   1
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5035 Filed 08/02/21 Page 2 of 10




 and five of its current or former police officers, alleging that the officers violated his Fourth

 Amendment rights during the execution of a search warrant at his business premises in January

 of 2014. He also asserted a Monell claim against the City, seeking to hold it liable for those

 violations.

         Rulings As To Defendant Leavells

         Shortly before the deadline for filing motions in this case, Plaintiff filed a motion seeking

 a default judgment against Defendant Arthur Leavells only. This Court denied that motion in an

 Opinion and Order issued on October 2, 2020. (See ECF No. 117). As explained in it, Plaintiff

 served Defendant Leavells with the First Amended Complaint (“FAC”), and obtained a Clerk’s

 Entry of Default back on September 11, 2019, when that was the operative complaint. Plaintiff

 later filed a Second Amended Complaint (“SAC”), that included a new claim against Leavells,

 thereby requiring Plaintiff to serve that amended pleading on Leavells. But Plaintiff failed to do

 so. The case law reflects that under these circumstances, Plaintiff may only proceed as to that

 claim, and therefore, may only seek a default judgment against Leavells as to the FAC. This

 Court concluded that pleading, even when all well-pleaded factual allegations as to Leavells are

 accepted as true, fails to establish that Leavells is liable for violating Plaintiff’s Fourth

 Amendment rights. As such, this Court denied Plaintiff’s motion seeking a default judgment

 against Leavells.

         This Court also denied “Plaintiff’s Ex Parte Motion For Reconsideration Of Opinion And

 Order Denying Plaintiff’s Motion For Default Judgment As To Defendant Arthur Leavells”

 (ECF No. 118) and Plaintiffs’ “Renewed Ex Parte Motion For Default Judgment As To Liability

 Against Defendant Arthur Leavells Only” (ECF No. 125) (See ECF Nos. 122 and 127). In doing


                                                    2
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5036 Filed 08/02/21 Page 3 of 10




 so, this Court noted that is “has now considered, for a third time, whether the well-pleaded

 allegations in the operative complaint are sufficient to impose liability on Leavells for a violation

 of Reid’s Fourth Amendment rights and still concludes that they are not.” (ECF No. 127 at

 PageID.4888).

        Summary Judgment Rulings As To Remaining Defendants

        In an Opinion and Order issued on December 2, 2020, this Court ruled on a Summary

 Judgment Motion filed by the remaining Defendants. (ECF No. 128). This Court granted that

 motion in part and denied it in part. The Court granted the motion to the extent that it ruled that

 “Defendants Geelhood, Tourville, Riley, and Bray are entitled to qualified immunity with

 respect to all claims asserted against them, with the exception of the Fourth Amendment

 excessive force claim asserted against Defendant Bray.” (Id. at 1).

        The Court also ruled that the City of Detroit was entitled to summary judgment as to the

 Monell liability count asserted against it, noting that Plaintiff “must show that the City was the

 moving force behind the injury to have been caused by Bray’s conduct in allegedly using

 excessive force.” (Id. at 27). The Court found Plaintiff failed to do so, explaining that Plaintiff

 “does not attempt to establish that the alleged excessive force committed by Defendant Bray can

 be attributed to the City via an inaction theory of Monell liability. Rather, Plaintiff’s brief is

 devoted to attempting to show that he can proceed with a Monell claim against the City because

 the City knew or should have known about corruption and theft relating to the execution of

 search warrants. Plaintiff makes no reference to the City having actual or constructive notice as

 to excessive force being used by its officers.” (Id. at 28).

        Given the rulings in the prior opinions and orders pertaining to Defendant Leavells (i.e.,


                                                   3
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5037 Filed 08/02/21 Page 4 of 10




 that Plaintiff could only proceed with the claim against Leavells asserted in the FAC, and that

 claim failed to state a viable claim against Leavells), and the summary judgment rulings the

 Court was making, this Court noted that “the Fourth Amendment excessive force claim asserted

 against Defendant Bray alone shall proceed to a jury trial.” (Id. at 2).

        Plaintiff’s Motion For Reconsideration Of This Court’s Summary Judgment
        Rulings and This Court’s Ruling And Show Cause Order

        Following this Court’s rulings on the above summary judgment motion, Plaintiff filed a

 timely Motion for Reconsideration of those rulings. (ECF No. 131).

        This Court denied that motion in an Order that also ordered Plaintiff to show cause why,

 under the unusual circumstances presented here, his claim against Leavells should not be

 dismissed for failure to state a claim:

                For the reasons set forth above, IT IS ORDERED that Defendant’s
        Motion for Reconsideration is DENIED.
                Under these unusual circumstances, the Court also ORDERS
        PLAINTIFF TO SHOW CAUSE, in writing, no later than May 3, 2021, why
        his operative claim against Defendant Leavells, set forth in Plaintiff’s First
        Amended Complaint, should not be dismissed. In this regard, Plaintiff should
        endeavor to provide the Court with on-point legal authority that establishes that
        Plaintiff can proceed to trial on his claim against Leavells – despite this Court
        having found that Plaintiff’s operative complaint as to Leavells fails state a viable
        claim against Leavells. Plaintiff’s show cause response shall be limited to that
        narrow issue and shall be no more than ten (10) pages.

 (ECF No. 139 at 9). The body of the Order stated, in pertinent part:

                The central claim raised in Plaintiff’s motion is that this Court erred by
        failing to recognize the “continued validity” of Plaintiff’s Fourth Amendment
        claim against Defendant Leavells.
                In making this argument, Plaintiff states that the “crux of Plaintiff’s
        Complaint is based on the allegation that Defendant Leavells falsified his search
        warrant in order to establish probable cause” to conduct the search at issue in this
        case. (Pl.’s Br. at 1) (emphasis added) (directing the Court to Plaintiff’s SAC).
        Plaintiff is under the mistaken impression that the claim against Leavells asserted
        in his SAC will proceed to a jury trial along with the excessive force against Bray.

                                                  4
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5038 Filed 08/02/21 Page 5 of 10




       That is simply not the case.
                The claim that Leavells violated Plaintiff’s Fourth Amendment rights by
       falsifying his search warrant affidavit was not included in Plaintiff’s FAC that
       was served on Defendant Leavells. Rather, that claim was not asserted until
       Plaintiff filed his SAC and that complaint was never served on Defendant
       Leavells. As such, Plaintiff cannot proceed to trial on that claim. That is
       because, as to Defendant Leavells, the operative complaint is Plaintiff’s FAC.
                And notably, this Court has determined that Plaintiff’s First Amended
       Complaint, even when all well-pleaded factual allegations are deemed admitted,
       fails to state a viable claim against Leavells. Because this Court has ruled that the
       operative complaint as to Leavells fails to state a claim against him, and the time
       for filing another amended complaint in this action has long since passed, this
       Court concludes that Plaintiff cannot proceed to trial on that claim either.
                Entry of a default judgment is only warranted when there is a sufficient
       basis in the pleadings for a judgment against the defendant at issue. That is
       because a “default judgment cannot stand on a complaint that fails to state a
       claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir.
       1997). “Conceptually, then, a motion for default judgment is like a reverse
       motion to dismiss for failure to state a claim. See Wooten v. McDonald Transit
       Assocs., Inc., 775 F.3d 689, 695 (5th Cir. 2015) (stating in the context of a motion
       for default judgment, ‘whether a factual allegation is well-pleaded arguably
       follows the familiar analysis used to evaluate motions to dismiss under Rule
       12(b)(6).’).” Surtain v. Hamlin, Terrance Foundation, 789 F.3d 1239, 1245 (11th
       Cir. 2015).
                In denying Plaintiff’s motions seeking a default judgment against
       Defendant Leavells, this Court conducted that analysis and concluded that
       Plaintiff’s FAC does not state a viable Fourth Amendment claim against
       Defendant Leavells.
                Although there is very limited authority on how to further proceed under
       such circumstances (i.e., when the Court has denied a motion for default judgment
       because the operative complaint fails to state a viable claim against the defendant
       at issue), the cases this Court has located reflect two potential options. First, the
       Court may deny the motion for default without prejudice, the plaintiff may file an
       amended complaint attempting to correct any pleading deficiencies, and then the
       court may revisit a request for a default judgment if appropriate. Alternatively,
       having found that the plaintiff’s complaint fails to state a viable claim against the
       defendant, the district court may dismiss the claim. See, e.g., Maerguerita Quire
       v. Detective Christopher Smith, 2021 WL 630894 (S.D. Fla. Feb. 9, 2021).
                Here, although Plaintiff obtained a clerk’s entry of default against
       Leavells back on September 11, 2019, Plaintiff did not file a motion seeking a
       default judgment against Leavells until shortly before the motion deadline in this
       case. As a result, the time permitted for filing a motion seeking leave to file a
       third amended complaint in this case has long since passed. Thus, the first option
       is not possible in this particular case.

                                                5
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5039 Filed 08/02/21 Page 6 of 10




                  Given this Court’s ruling that Plaintiff’s FAC fails to state a viable claim
         against Defendant Leavells, the Court concludes that Plaintiff cannot proceed to
         trial on his claim against Leavells. As such, the Court finds these challenges in
         Plaintiff’s motion for reconsideration to be without merit and rejects them.
                  That said, Plaintiff has raised a valid point that, until expressly dismissed
         by this Court, Plaintiff’s claim against Leavells will remain pending in this action.
         (See Pl.’s Br. at 6 n.2) (“As it stands now, any judgment entered against
         Defendant Bray at the conclusion of a trial would still be a non-final order given
         that Plaintiff’s claims against Defendant Leavells would still remain pending and
         unresolved.”). Under these unusual circumstances, the Court shall order Plaintiff
         to show cause, in writing, why his claim against Defendant Leavells set forth in
         Plaintiff’s First Amended Complaint should not be dismissed. See, e.g. Estate of
         Abdullah ex rel. Carswall v. Arena, 601 F. App’x 389 (6th Cir. 2015)(Affirming
         district court’s sua sponte dismissal of claims where the district court gave the
         plaintiff notice of its intent to dismiss claims via a show cause order, gave the
         plaintiff the opportunity to respond prior to the dismissal, and then issued an
         opinion dismissing the claims). In this regard, Plaintiff should endeavor to
         provide the Court with on-point legal authority that establishes that Plaintiff can
         proceed to trial on his claim against Leavells – despite this Court having found
         that Plaintiff’s operative complaint as to Leavells fails state a viable claim against
         Leavells. Plaintiff’s show cause response shall be limited to this narrow issue.

 (Id. at 5 to 8).

                                             ANALYSIS

         Having reviewed Plaintiff’s response, the Court concludes that the appropriate course of

 action under these unique circumstances is to dismiss Plaintiff’s claim against Defendant

 Leavells without prejudice because the time for filing an amended complaint in this case has

 passed and the operative complaint as to Leavells fails to state a viable claim against him.

         Plaintiff has not directed this Court to any on-point legal authority that establishes that

 Plaintiff can proceed to trial on his claim against Leavells – despite this Court having found that

 Plaintiff’s operative complaint as to Leavells fails state a viable claim against Leavells.

         Rather, Plaintiff continues to argue that, even if the FAC fails to state a claim against

 Leavells, he can proceed with the claim asserted against Leavells in the SAC. (See ECF No. 140


                                                   6
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5040 Filed 08/02/21 Page 7 of 10




 at 2-3) (Arguing that “[a]lthough Plaintiff disagrees with the Court’s conclusion that his FAC

 failed to state a cognizable Fourth Amendment claim, Plaintiff had already moved for, and was

 granted, leave to file his Second Amended Complaint (‘SAC’) which cured any potential defect

 insofar as stating a cognizable Fourth Amendment claim against defaulted Defendant

 Leavells.”). Again, however, Plaintiff never served the SAC on Leavells.

        Plaintiff appears to believe that, despite this Court having made a legal ruling that the

 operative complaint against Leavells fails to state a claim against Leavells, Plaintiff can simply

 proceed to trial and present proofs. (See Pl.’s Br. at 4) (“Plaintiff asserts that the appropriate

 course of action is to allow Plaintiff to proceed on his claim against defaulted Defendant

 Leavells by way of proofs at trial.”). The Court disagrees.

        To the extent that Plaintiff wishes to proceed to a jury trial as to his operative claim

 against Leavells in Plaintiff’s FAC, this Court has already ruled that pleading fails to state a

 claim against Leavells. This Court is unaware of any authority that would allow a plaintiff to

 proceed to trial on a claim against a defendant when the Court has already made a ruling that the

 complaint fails to state a claim against that defendant.

        To the extent that Plaintiff wishes to proceed to a jury trial as to the claim asserted

 against Leavells in the SAC, Plaintiff may not do so because he failed to serve that amended

 pleading on Leavells.

        Accordingly, the Court concludes that, under these unusual circumstances, the

 appropriate course of action is to dismiss Plaintiff’s claim against Defendant Leavells without

 prejudice because the time for filing an amended complaint in this case has passed and the

 operative complaint as to Leavells fails to state a viable claim against him.


                                                   7
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5041 Filed 08/02/21 Page 8 of 10




         Although this Court ordered that Plaintiff’s response to the Show Cause Order was to be

 limited to the narrow issue presented in it, and Fed. R. Civ. P. 7(b) provides that a “request for a

 court order must be made by motion,” Plaintiff’s response brief includes a request that the Court

 designate any dismissal of Plaintiff’s claim against Leavells as a final order under Fed. R. Civ. P.

 54(b) so as to allow Plaintiff to immediately appeal that order. (ECF No. 140 at PageID. 5028).

         Rule 54(b) represents an exception to the historic federal policy against piecemeal

 appeals. In re Fifth Third Early Access Case Advance Litig., 925 F.3d 265, 275 (6th Cir. 2019).

 “Rule 54(b) is not to be used routinely” “or as a courtesy or accommodation to counsel.”

 Corrosioneering, Inc. v. Thyssen Env’l Sys., Inc., 807 F.2d 1279, 1282 (6th Cir. 1986). Instead,

 “[t]he power which this Rule confers upon the trial judge should be used only in the infrequent

 harsh case as an instrument for the improved administration of justice.” Id.

         Fed. R. Civ. P. 54(b) states that “[w]hen an action presents more than one claim for relief

 ..., the court may direct entry of a final judgment as to one or more, but fewer than all, claims ...

 only if the court expressly determines that there is no just reason for delay.” Fed. R. Civ. P.

 54(b). Having considered Plaintiff’s request, this Court does not believe that this is one of those

 relatively rare instances where there is no just reason to delay appellate review.

         “Determining whether there is no just reason for delay under Rule 54(b) ‘requires the

 district court to balance the needs of the parties against the interests of efficient case

 management.” In re Fifth Third Early Access Case Advance Litig., 925 F.3d 265, 275 (6tth Cir.

 2019) (citation omitted). The Sixth Circuit has provided the “following, non-exhaustive list of

 factors” that district court should consider: 1) the relationship between the adjudicated and

 unadjudicated claims; 2) the possibility that the need for review might or might not be mooted by


                                                    8
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5042 Filed 08/02/21 Page 9 of 10




 future developments in the district court; 3) the possibility that the reviewing court might be

 obligated to consider the same issue a second time; 4) the presence or absence of a claim or

 counterclaim which could result in set-off against the judgment sought to be made final; 5)

 miscellaneous factors such as delay, economic and solvency considerations, shortening time of

 trial, frivolity of competing claims, expense and the like.” Id.

           In support of his request, Plaintiff states that “the Fourth Amendment claim against

 Defendant Leavells is unique to him alone; that is, he was the affiant of the bogus search warrant

 in question. As such, the facts relative to Leavells do not overlap with the facts underlying the

 other defendant-officers.” (Pl.’s Show Cause Resp. at 7). Those assertions are contrary to

 arguments that Plaintiff’s counsel has made throughout this case. (See, e.g., Pl.’s Summary

 Judgment Response Brief at 3, arguing that “Defendants knew about, and actively participated

 in, the unlawful raid of Plaintiff’s business such that they are not entitled to qualified

 immunity.”)

           Plaintiff’s request also ignores the fact that Plaintiff’s complaint seeks to hold the City

 liable, under the Monell count, for any constitutional violations by any of the defendant officers,

 including Leavells. Thus, this litigation presents a distinct possibility that the reviewing court

 might be obligated to consider the same issues a second time.

           Moreover, the only claim remaining in this action is Plaintiff’s excessive force claim

 against Defendant Bray alone, and that claim should be able to proceed to a jury trial in the near

 future.

           Accordingly, for all of these reasons, the Court denies this request.




                                                     9
Case 2:18-cv-13681-SFC-APP ECF No. 142, PageID.5043 Filed 08/02/21 Page 10 of 10




                                  CONCLUSION & ORDER

        For the reasons set forth above, the Court ORDERS that Plaintiff’s claim against

 Defendant Leavells in this action is DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s request that the Court designate this order as

 a final order under Fed. R. Civ. P. 54(b) is DENIED.

        IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

 Dated: August 2, 2021




                                               10
